UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1005


HAITHAM HAMDAN,

                  Plaintiff - Appellant,

          v.

INTERNATIONAL INC., d/b/a Papa John’s,

                  Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cv-00831-WO-LPA)


Submitted:   May 30, 2013                     Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haitham Hamdan, Appellant Pro Se. Mason Gardner Alexander, Jr.,
FISHER & PHILLIPS, LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Haitham          Hamdan    appeals     the    district    court’s        order

adopting        the     magistrate      judge’s    recommendation         and    denying

relief     in     his     employment      discrimination        action.         We    have

reviewed the record and find no reversible error.                         Accordingly,

we affirm for the reasons stated by the district court.                              Hamdan

v. Int’l Inc., No. 1:11-cv-00831-WO-LPA (M.D.N.C. Dec. 3, 2012).

We   dispense         with   oral     argument    because     the   facts   and      legal

contentions       are     adequately      presented      in   the   materials        before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2